internal_revenue_service number release date index number ------------------------------------------------------ ----------------------------------- ------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc ita plr-104229-14 date date re request for an extension of time to make an election under sec_448 to treat all members of the parent’s affiliated_group as a single_taxpayer for purposes of the ownership test in sec_448 legend p sec_1 sec_2 date1 date2 date3 date4 date5 date6 ----------------------------------- ------------------------ ------------------------- ------------------------ ------------------------------------------- ------------------------ -------------------------- --------------------- -------------------------- -------------------------- --------------------- ----------------------- dear ---------------- this letter responds to a letter dated date and supplemental correspondence submitted by p on behalf of itself and its subsidiaries sec_1 and sec_2 requesting an extension of time under sec_301_9100-3 of the of the procedure and administration regulations to make an election under sec_448 of the internal_revenue_code to treat all members of p’s affiliated_group as a single_taxpayer for purposes of the ownership test in sec_448 effective for the taxable_year ended date1 plr-104229-14 facts parent represents that the facts are as follows p is the common parent of an affiliated_group_of_corporations that is comprised of p and its wholly-owned subsidiaries sec_1 and sec_2 the affiliated_group_of_corporations files a consolidated federal_income_tax return on a calendar-year basis p sec_1 and sec_2 are engaged in the business of providing advice and counsel sales and marketing consulting services to businesses to improve their sales and marketing capabilities p sec_1 and sec_2 are compensated on a fixed fee or time and material basis the compensation is not contingent upon the purchase of advertisements or other media placement by clients prior to date2 a date before date1 p sec_1 and sec_2 were s_corporations and had used the overall cash_receipts_and_disbursements_method of accounting the cash_method_of_accounting at all times since their formation p timely filed its consolidated federal_income_tax return for the taxable_year ended date1 on this return p indicated that p sec_1 and sec_2 were qualified personal_service_corporations under sec_448 p sec_1 and sec_2 continued to use the overall cash_method_of_accounting for the taxable years ended date1 date3 and date4 however in date5 p learned that it had inadvertently failed to attach the election statement required by sec_301_9100-7t to p’s consolidated federal_income_tax return for the taxable_year ended date1 the period of limitation on assessment under sec_6501 for the taxable_year ended date1 has not expired p executed a form_872 consent to extend the time to assess tax with the internal_revenue_service extending the period of limitation on assessment under sec_6501 for the taxable_year ended date1 until date6 ruling requested p requests an extension of time pursuant to sec_301_9100-3 to make an election under sec_448 to treat all members of its affiliated_group as a single_taxpayer for purposes of the ownership test in sec_448 law and analysis sec_448 generally provides that in the case of a c_corporation taxable_income shall not be computed under the cash_method_of_accounting plr-104229-14 sec_448 provides exceptions to the limitation on the use of the cash_method_of_accounting by a c_corporation for instance sec_448 provides that sec_448 shall not apply to qualified personal_service_corporations sec_448 defines the term qualified_personal_service_corporation to mean any corporation a substantially_all the activities of which involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting and b substantially_all the stock of which by value meets certain employee-ownership requirements sec_1_448-1t of the income_tax regulations provides that the term qualified_personal_service_corporation means any corporation that meets the function test of sec_1_448-1t and the ownership test of sec_1_448-1t sec_1_448-1t provides that a corporation meets the function test if substantially_all the corporation’s activities for a taxable_year involve the performance of services in health law engineering architecture accounting actuarial science performing arts or consulting substantially_all of the activities of a corporation are involved in the performance of services in a qualifying field only if percent or more of the time spent by employees of the corporation serving in their capacity as such is devoted to the performance of services in a qualifying field sec_1_448-1t provides that a corporation meets the ownership test if at all times during the taxable_year substantially_all the corporation’s stock by value is held directly or indirectly by a employees performing services for such corporation in connection with activities involving a field described in sec_1_448-1t b retired employees who had performed such services for such corporation c the estate of any individual described in sec_1_448-1t or b or d any other person who acquired such stock by reason of the death of an individual described in sec_1 1t e i a or b but only for the 2-year period beginning on the date of the death of such individual for purposes of the ownership test substantially_all means an amount equal to or greater than percent sec_448 provides that at the election of the common parent of an affiliated_group within the meaning of sec_1504 all members of such group may be treated a sec_1 taxpayer for purposes of sec_448 if percent or more of the activities of such group involve the performance of services in the same field described in sec_448 sec_301_9100-7t provides in relevant part that the election under sec_448 must be made by the due_date taking extensions into account of the tax_return for the first taxable_year for which the election is to be effective plr-104229-14 sec_301_9100-7t provides that the election under sec_448 shall be made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective the statement shall a contain the name address and taxpayer_identification_number of the electing taxpayer b identify the election c indicate the section of the code under which the election is made d specify as applicable the period for which the election is being made and or the property or other items to which the election is to apply and e provide any information required by the relevant statutory provisions and any information necessary to show that the taxpayer is entitled to make the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly parent is granted calendar days from the date of this letter to make the election under sec_448 to treat all members of its affiliated_group as a single_taxpayer for purposes of the ownership test in sec_448 effective for the taxable_year ended date1 this election must be made by p filing an amended consolidated federal_income_tax return for the taxable_year ended date1 with the written election statement required by sec_301_9100-7t p should attach a copy of this letter to the amended consolidated federal_income_tax return except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_448 specifically no opinion is expressed or implied as to whether p sec_1 or sec_2 are qualified personal_service_corporations under sec_448 and the regulations thereunder or whether p sec_1 or sec_2 qualify to make the election under sec_448 moreover no opinion is expressed or implied as to plr-104229-14 whether p sec_1 or sec_2 are prohibited from using the cash_method_of_accounting under sec_448 or any other section of the code or regulations this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to parent’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely karla m meola karla m meola assistant to the branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
